Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The Specification is objected to because the first usage of the acronym TBS on page 2 should be spelled out.  Correction is required.  

Claim Objections
Claim 1 is objected to because of the following informalities:  the first usage of the acronym TBS in line 3 should be spelled out.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the first usages of the acronyms mm and kg in line 3 should be spelled out.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 13, “a plurality of” should be added before “falling heights”.  Also, lines 20-21 should be amended to recite “of certain moments (ti) and vertical acceleration (ai)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 2 recites “for different pavement conditions, calculating a TBS value based on a following formula:  
    PNG
    media_image1.png
    68
    304
    media_image1.png
    Greyscale
 where a(t) represents a measured composite acceleration in a unit of g, g = 9.8m/s2, t1 and t2 respectively represent two moments during impact, and t2- t1 represents a certain time interval between a beginning moment and an end moment of recording” and “determining the degree of the injury using the TBS value, wherein degrees of injury are classified into six levels including mild injury, moderate injury, severe injury, serious injury, critical injury and fatal injury based on degree of injury or threat to a human body, and each of the six levels corresponds to a range of the TBS value for intuitive judgment”. The limitations of “calculating a TBS value” and “determining the degree of the injury using the TBS value”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “calculating” in the context of this claim encompasses mathematical concepts, i.e., the user manually calculating a TBS value. Similarly, the limitation of “determining the degree of the injury using the TBS value”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses the user performing a mental 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements, much less additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 1 is therefore not patent eligible.
Dependent claim 2 is likewise also not patent eligible. The limitations of claim 2 are also directed to the mathematical concepts judicial exception (i.e., the calculating step in Claim 1) and therefore there are no additional elements in claim 2 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu (CN1936535A).
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Evans (U.S. Patent Pub. No. 2012/0124720).
Regarding Claim 1, Gu discloses a method for evaluating a degree of injury to a rider's head colliding with a pavement, comprising: 1) for different pavement conditions, calculating a TBS value (Abstract, determining HIC value, and pages 1-2, determining impact for ground materials to determine whether materials can provide sufficient buffer 
Gu does not specifically disclose that the TBS value is based on a following formula:  
    PNG
    media_image1.png
    68
    304
    media_image1.png
    Greyscale
 where a(t) represents a measured composite acceleration in a unit of g, g = 9.8m/s2, t1 and t2 respectively represent two moments during impact, and t2- t1 represents a certain time interval between a beginning moment and an end moment of recording.  However, Gu does teach calculation of a head injury criteria (HIC) in the Abstract.  Further, Evans discloses the claimed equation in paragraph [0050].  It would have been obvious to one skilled in the art at the time of the invention to include the equation of Evans in the system of Gu, in order to use a previously developed equation to determine the HIC (see Evans, paragraph [0050]).
Gu does not specifically disclose wherein degrees of injury are classified into six levels including mild injury, moderate injury, severe injury, serious injury, critical injury and fatal injury based on degree of injury or threat to a human body, and each of the six levels corresponds to a range of the TBS value for intuitive judgment.  However, Evans discloses such classification of HIC values in Table 1.  It would have been obvious to one skilled in the art at the time of the invention to include the classifications of Evans in the system of Gu in order to use established HIC score ranges that can indicate the expected severity of a head trauma (see Evans, paragraph [0051]).
Regarding Claim 2, Gu in view of Evans teaches everything that is claimed above with respect to Claim 1.  Gu further teaches wherein the pavement comprises an .  

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Faller (U.S. Patent No. 6298722).
Regarding Claim 4, Gu teaches everything that is claimed above with respect to Claim 3.  Gu further teaches wherein the collision impact system (Fig. 2) comprises: 14Uni-Intel Ref. DF20092OUS a down-sliding rail vertically disposed and provided with a height control device in a vertical direction (guide rail 14); a supporting base plate arranged at a bottom of the down-sliding rail (ground test material 12); and a head model sliding along the down-sliding rail (simulated head 11), an acceleration sensor is provided in the head model (acceleration sensor 13), and the acceleration sensor is connected to the data acquisition system (test host 20 is connected to acceleration sensor 13).  
Gu does not teach wherein both ends of the down-sliding rail are respectively provided with ring hoops.  However, in the related art, Faller teaches, in Fig. 1 and column 4, lines 1-20, a pair of guide rails 38 and 40 that are attached to a top support member comprising rings 26 and 28.  While Faller does not specifically disclose a ring at the bottom of the guide rails, Faller does teach that rings such as rings 26 and 28 can provide support for a guide rail system.  It would have been obvious to one skilled in the art at the time of the invention to include rings as illustrated in Faller in the system of Gu such that both ends of the down-sliding rail are respectively provided with ring hoops, in order to provide support for the guide rails (see Faller, column 4, lines 1-20).

Regarding Claim 8, Gu in view of Faller teaches everything that is claimed above with respect to Claim 4.  Gu further teaches wherein the acceleration sensor is a piezoelectric sensor and configured to measure acceleration in a direction perpendicular to the pavement (Fig. 2, piezoelectric acceleration sensor 13), the acceleration sensor is located at a center of gravity of the head model, and a deviation of an axis of the acceleration sensor from an axis of the head model is smaller than or equal to 5° (Fig. 2, sensor 13 is located at center of simulated head 11).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Faller in further view of Matsui (JP2004093516A).
Regarding Claim 6, Gu in view of Faller teaches everything that is claimed above with respect to Claim 4.  Gu further teaches wherein the head model is formed by a combination of a hemisphere and an equal radius cylinder (Fig. 2, simulated head 11), and a side of the head model is provided with a columnar through groove closely .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view Faller, Rastegar (US Pub. No. 2016/0161362), and Matsui.
Regarding Claim 7, Gu in view of Faller teaches everything that is claimed above with respect to Claim 4.  Gu further teaches wherein the down-sliding rail comprises mutually parallel guide rails (guide rail 14).  Gu does not specifically teach that the guide rails comprise three mutually parallel cylindrical metal rods.  However, in the related art, Rastegar shows a mechanical shock testing machines including three cylindrical rails in Fig. 19A.  It would have been obvious to one skilled in the art at the time of the invention to include three rails as illustrated in Rastegar in the system of Gu, in order to minimized the tendency for the mass element to tip over during the testing shock loading (see Rastegar, paragraphs [0134]-[0135]).
 Gu does not specifically disclose that each of the rods has a radius of 9 mm; and each of the ring hoops has an inner diameter of 89 mm.  However, it would have been .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view Poetke (DD-240257-A1), Rastegar, Faller, and Evans.
Regarding Claim 9, Gu teaches everything that is claimed above with respect to Claim 3.  Gu further teaches test preparation comprising: selecting a test site (pages 1-2, any site where the device is used is a test site); connecting an acceleration sensor (Fig. 2, acceleration sensor 13) with a power adapter (power supply 24) and computer data acquisition software (test host 20), and checking overall running conditions (this would inherently occur during operation of the device); 2) test operation comprising: placing the collision impact system at the test site (pages 1-3, any site where the device is used is a test site), adjusting a height control device to a specified position, manually raising the head model slowly to a fixed height (page 2, falling height), and after ensuring that the head model and each of the rails are in good contact (Fig. 2, simulation head 11 is in contact with guide rails 14) and readings of the acceleration 
Gu does not specifically disclose cleaning a part of the pavement at the test site using a small brush.  However, the Examiner takes official notice that cleaning of an experiment site before performing an experiment, so that there is no unwanted material at the experiment site that might interfere with the experiment, is well known in the art.
Gu does not specifically disclose brushing an inner side of a down-sliding rail with lubricating oil to reduce impact of friction on a falling of a head model.  However, in the related art, Poetke teaches lubrication of a guide rail on page 2.  It would have been obvious to include lubrication of a guide rail as taught in Poetke in the system of Gu, in order to reduce friction in the system of Gu.
Gu does not disclose that there are three rails.  However, in the related art, Rastegar shows a mechanical shock testing machines including three rails in Fig. 19A.  It would have been obvious to one skilled in the art at the time of the invention to include three rails as illustrated in Rastegar in the system of Gu, in order to minimized the tendency for the mass element to tip over during the testing shock loading (see Rastegar, paragraphs [0134]-[0135]).

Gu does not specifically disclose data processing comprising: linearly fitting a series of two-dimensional coordinates (ti, ai) (i = 1, ..., n) of certain moments and vertical acceleration at the certain moments that are obtained by the acceleration sensor, and then plotting a relationship chart between acceleration and time.  However, Gu does teach calculation of a head injury criteria (HIC) in the Abstract.  Further, Evans discloses the claimed data processing in paragraph [0050].  It would have been obvious to one skilled in the art at the time of the invention to include the data processing of Evans in the system of Gu, in order to use a previously developed equation to determine the HIC (see Evans, paragraph [0050]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863  

/NATALIE HULS/Primary Examiner, Art Unit 2863